Exhibit 10.56

 

AIRCRAFT TIME SHARING AGREEMENT

 

This Aircraft Time Sharing Agreement (“Agreement”) is made and entered into as
of the 18th day of February, 2010, by and between NPM MANAGEMENT LLC, a Delaware
limited liability company (“NPM MGMT”), and DREAMWORKS ANIMATION SKG, INC., a
Delaware corporation (“DWA”).

 

WHEREAS, NPM MGMT, a company engaged primarily in the business of managing
private equity investment funds, is the lessee and operator of one Gulfstream
Aerospace Model G-V aircraft bearing Federal Aviation Administration
Registration No. N5000X and Manufacturer’s Serial No. 611 (“the Aircraft”) and
owned by Teratorn, LLC (the “Aircraft Owner”); and

 

WHEREAS, DWA, from time to time, desires use of the Aircraft for its own account
solely for the carriage of one or more DWA officials, employees and guests
traveling on DWA business; and

 

WHEREAS, NPM MGMT desires to make the Aircraft available to DWA for the above
operations on a time sharing basis in accordance with § 91.501 of the Federal
Aviation Regulations, 14 CFR § 91.501.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:

 

1. Provision of the Aircraft. NPM MGMT agrees to provide the Aircraft to and
operate the Aircraft for DWA on a time sharing basis in accordance with the
provisions of §§ 91.501(b)(6), 91.501(c)(1) and 91.501(d) of the Federal
Aviation Regulations (FARs) for the period commencing upon execution of this
Agreement and terminating upon permanent cessation of NPM MGMT’s operation of
the Aircraft, unless earlier terminated pursuant to Paragraph 15 below or by
mutual agreement of the parties.

 

2. Reimbursement of Expenses. For each flight conducted under this Agreement,
DWA shall pay to NPM MGMT the amount invoiced to DWA by NPM MGMT for such
flight, provided that in no case shall such amount exceed the sum of the
expenses set forth in subparagraphs (a)-(j) below:

 

  (a) Fuel, oil, lubricants, and other additives;

  (b) Travel expenses of the crew, including food, lodging, and ground
transportation;

  (c) Hangar and tie-down costs away from the Aircraft’s base of operation;

  (d) Insurance obtained for the specific flight;

  (e) Landing fees, airport taxes, and similar assessments;

  (f) Customs, foreign permit, and similar fees directly related to the flight;

  (g) In-flight food and beverages;

  (h) Passenger ground transportation;

  (i) Flight planning and weather contract services; and

  (j) An additional charge equal to one hundred percent (100%) of the expenses
listed in subparagraph (a) above.

 

1



--------------------------------------------------------------------------------

3. Invoicing and Payment. All payments to be made to NPM MGMT by DWA hereunder
shall be paid in the manner set forth in this Paragraph 3. NPM MGMT will pay to
suppliers, employees, contractors and governmental entities all expenses related
to the operation of the Aircraft hereunder in the ordinary course. As to each
flight operated hereunder, NPM MGMT shall provide to DWA an invoice for the
charges specified in Paragraph 2 of this Agreement (plus air transportation
excise taxes, as applicable, imposed by the Internal Revenue Code), such invoice
to be issued within thirty (30) days after the completion of each such flight.
DWA shall pay NPM MGMT the full amount of such invoice within thirty (30) days
of the date of the invoice. In the event NPM MGMT has not received supplier
invoices for reimbursable charges relating to such flight prior to such
invoicing, NPM MGMT shall issue supplemental invoice(s) for such charge(s) to
DWA, and DWA shall pay such charge(s) within thirty (30) days of the date of
each supplemental invoice.

 

4. Flight Requests. DWA (or its official) will provide NPM MGMT with flight
requests and proposed flight schedules as far in advance as possible. Flight
requests shall be in a form, whether oral or written, mutually convenient to and
agreed upon by the parties. DWA shall provide at least the following information
for each proposed flight reasonably in advance of the desired departure time as
required by NPM MGMT or its flight crew:

 

  (a) departure point;

  (b) destination;

  (c) proposed date and time of flight;

  (d) number and identity of anticipated passengers;

  (e) nature and extent of baggage and/or cargo to be carried;

  (f) proposed date and time of return flight, if any; and

  (g) any other information concerning the proposed flight that may be pertinent
to or required by NPM MGMT or its flight crew.

 

5. Aircraft Scheduling. NPM MGMT shall have final authority over all scheduling
of the Aircraft, including determination of whether the Aircraft can be made
available for a particular flight, provided however that NPM MGMT will use
reasonable efforts to accommodate DWA’s requests.

 

6. Aircraft Maintenance. NPM MGMT shall be solely responsible for securing all
maintenance (including scheduled and unscheduled maintenance, preventive
maintenance, and required or otherwise necessary inspections) of the Aircraft,
and shall take such requirements into account in scheduling the Aircraft.
Performance of maintenance or inspection shall not be postponed for the purpose
of scheduling the Aircraft to accommodate DWA’s request unless such maintenance
or inspection can safely be conducted at a later time in compliance with
applicable laws, regulations and requirements, and such postponement is
consistent with the sound discretion of the pilot-in-command.

 

7. Flight Crew. NPM MGMT shall employ, pay for and provide a qualified flight
crew for all flight operations under this Agreement.

 

8. Operational Authority and Control. NPM MGMT shall be responsible for all
aspects of the physical and technical operation of the Aircraft and the safe
performance of all flights, and shall retain

 

2



--------------------------------------------------------------------------------

full authority and control including exclusive operational control and
possession of the Aircraft, at all times during flights operated under this
Agreement. In accordance with applicable FARs, the qualified flight crew
provided by NPM MGMT will exercise all required and/or appropriate duties and
responsibilities in regard to the safety of each flight conducted hereunder. The
pilot-in-command shall have absolute discretion in all matters concerning
preparation of the Aircraft for flight and the flight itself, the load carried
and its distribution, the decision whether or not a flight shall be undertaken,
the route to be flown, the place where landings shall be made, and all other
matters relating to operation of the Aircraft. DWA specifically agrees that the
flight crew shall have final and complete authority to delay or cancel any
flight for any reason or condition that in the sole judgment of the
pilot-in-command could compromise the safety of the flight, and to take any
other action that in the sole judgment of the pilot-in-command is necessitated
by considerations of safety. No such action of the pilot-in-command shall create
or support any liability to DWA or any other person for loss, injury, damage or
delay. The parties further agree that NPM MGMT shall not be liable for delay or
failure to furnish the Aircraft and crew pursuant to this Agreement when such
failure is caused by government regulation or authority, mechanical difficulty
or breakdown, war, civil commotion, strike or labor dispute, weather condition,
act of God, or other circumstance beyond NPM MGMT’s control.

 

9. Insurance.

 

(a)(i) NPM MGMT will maintain, or cause to be maintained in full force at all
times by the Aircraft Owner, with respect to the Aircraft, and all operations
direct or incidental to the operation thereof, insurance with carriers
acceptable to DWA meeting the terms and limits specified in this section.

 

(a)(ii) Comprehensive Aircraft Liability Insurance – Comprehensive Aircraft
Liability Insurance including bodily injury (including passengers) and property
damage liability with a combined single limit of not less then $250,000,000 each
occurrence. Such liability policies shall name DWA and its affiliates (or their
equivalents as respects joint ventures, partnerships, LLCs or other
organizational structures) as additional insureds (the “Additional Insureds”),
as their respective interests may appear, and shall include cross liability and
a clause stating that such insurance is primary with respect to the Aircraft, or
substitute or replacement aircraft used in performing this Agreement, and such
insurance shall not be contributory with or excess over any insurance carried by
DWA, its related entities and the Additional Insureds.

 

(a)(iv) Aircraft Hull Insurance – Aircraft hull insurance covering the Aircraft
hull, engines and equipment against “All Risks” of loss or damage for the actual
market replacement value of the Aircraft. Such insurance shall contain by
endorsement a waiver of subrogation in favor of the Additional Insureds.

 

(a)(v) Certificate of Insurance – NPM MGMT shall provide the Additional Insureds
with a certificate of insurance complying with the previsions contained in
paragraphs (a)(ii) through (a)(iv) above. Such certificate of insurance shall
also provide that, in the event of a cancellation or material change in policy
with respect to the Aircraft for which the certificate is issued which would
adversely

 

3



--------------------------------------------------------------------------------

affect the interest of such Additional Insureds, the insurers agree to provide
30 days (10 days for non-payment or seven days or less as respects War Risk)
prior written notice to the certificate holder.

 

(a)(vi) War Risk Insurance – NPM MGMT will maintain War Risk and Allied Risk
Perils Insurance including all coverage or limits outlined under aviation
regulations of the countries where operations may occur or as provided by the
United States Government.

 

  (b) NPM MGMT shall use reasonable efforts to procure such additional insurance
coverages as DWA may request naming DWA as an insured; provided, that the cost
of such additional insurance shall be borne by DWA pursuant to Paragraph 2(d)
hereof.

 

  (c) Notwithstanding the obligations set forth in subparagraphs (a) and (b) of
this Paragraph 9, NPM MGMT shall indemnify DWA and hold it harmless against all
liabilities, obligations, losses, damages, penalties, actions, costs, expenses,
taxes, fees, levies and reasonable attorneys’ fees and expenses of any nature
which may be imposed on, incurred by or asserted against DWA caused by or
arising out of any flight operated under this Agreement. Such indemnification
shall be on a “grossed up” basis taking into account tax liability, if any, of
DWA resulting from payments made by NPM MGMT to DWA or on DWA’s behalf under
this subparagraph. The provisions of this subparagraph shall survive the
termination of this Agreement.

 

10. Warranties. DWA warrants that:

 

(a) It will use the Aircraft under this Agreement only for its own account and
solely for the carriage of DWA officials, employees and guests traveling on DWA
business, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire;

 

(b) It will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of its actions or
inactions, and shall not convey, mortgage, assign, lease or in any way alienate
the Aircraft or NPM MGMT’s rights hereunder; and

 

(c) Throughout the term of this Agreement, it will abide by and conform to all
laws, rules and regulations as may from time to time be in effect relating in
any way to the operation or use of the Aircraft under this Agreement.

 

NPM MGMT warrants that:

 

Throughout the term of this Agreement, it will abide by and conform to all laws,
rules and regulations as may from time to time be in effect relating in any way
to the operation or use of the Aircraft under this Agreement.

 

11. Base of Operations. DWA acknowledges that the base of operations of the
Aircraft may be changed temporarily or permanently by NPM MGMT without notice to
DWA.

 

4



--------------------------------------------------------------------------------

12. Notices and Communications. All notices and other communications under this
Agreement shall be in writing (except as permitted in Paragraph 4), shall be
deemed to have been duly given upon confirmation of delivery by electronic or
manual means, and shall be addressed as follows:

 

If to NPM MGMT:   If to DWA: NPM Management, L.L.C.   DreamWorks Animation SKG,
Inc. Attn: General Counsel   Attn: General Counsel 227 Bellevue Way, PMB 502  
1000 Flower Street Bellevue, Washington 98004   Glendale, California 91201

 

or to such other person or address as either party may from time to time
designate in writing to the other party.

 

13. Further Acts. NPM MGMT and DWA shall from time to time perform such other
and further acts and execute such other and further instruments as may be
required by law or may be necessary (i) to carry out the intent and purpose of
this Agreement, and (ii) to establish, maintain or protect the respective rights
and remedies of the other party.

 

14. Successors and Assigns. Neither this Agreement nor any party’s interest
herein shall be assignable to any other party. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, their representatives and
their successors.

 

15. Termination. Either party may terminate this Agreement for any reason upon
written notice to the other, such termination to become effective thirty
(30) days from the date of the notice; provided, that this Agreement may be
terminated as a result of a breach by either party of its obligations under this
Agreement on ten (10) days’ written notice by the non-breaching party to the
breaching party; and provided further, that this Agreement may be terminated on
such shorter notice as may be required to comply with applicable laws,
regulations or insurance requirements.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

17. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired.

 

18. Amendment or Modification. This Agreement supersedes and replaces any
previous agreement between the parties hereto concerning the subject matter
hereof, constitutes the entire agreement between the parties with respect to
that subject matter, and is not intended to confer upon any person or entity any
rights or remedies not expressly granted herein. This Agreement may be amended
or modified only in writing duly executed by both parties hereto.

 

19. TRUTH IN LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS:

 

5



--------------------------------------------------------------------------------

(a) NPM MANAGEMENT L.L.C. CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS,
AND THAT ALL APPLICABLE REQUIREMENTS FOR THE AIRCRAFT’S MAINTENANCE AND
INSPECTION THEREUNDER HAVE BEEN MET AND ARE VALID FOR THE OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT.

 

(b) NPM MANAGEMENT L.L.C. AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER THE
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, NPM MANAGEMENT L.L.C. SHALL BE KNOWN
AS, CONSIDERED, AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT, AND THAT NPM
MANAGEMENT L.L.C. UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

 

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE. DREAMWORKS ANIMATION SKG, INC.
FURTHER CERTIFIES THAT IT WILL SEND, OR CAUSE TO BE SENT, A TRUE COPY OF THIS
AGREEMENT TO: FEDERAL AVIATION ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH,
ATTN. TECHNICAL SECTION (AVN-450), P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA
73125, WITHIN 24 HOURS AFTER ITS EXECUTION, AS REQUIRED BY SECTION 91.23(c)(1)
OF THE FEDERAL AVIATION REGULATIONS.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

NPM MANAGEMENT LLC       DREAMWORKS ANIMATION SKG, INC.

By:x

 

/s/    Nathan P. Myhrvold

   

By: x

 

/s/    Andrew Chang

Name:

 

Nathan P. Myhrvold

   

Name:

 

Andrew Chang

Title:

 

Managing Member

   

Title:

 

General Counsel

 

6